May 6, 2013 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon International Fund BNY Mellon U.S. Core Equity 130/30 Fund Supplement to Statement of Additional Information dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the section of the Trust's Statement of Additional Information entitled "Investments, Investment Techniques and Risks—Funds other than Money Market Funds": BNY Mellon Asset Allocation Fund may invest in municipal securities, and BNY Mellon Bond Fund, BNY Mellon Intermediate Bond Fund, BNY Mellon International Fund and BNY Mellon U.S. Core Equity 130/30 Fund may invest in emerging markets.
